EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

IN THE CLAIM

In claim 4, lines 1-3, the phrase “wherein said thermoformable material comprises a robotically applied tape, and the method includes robotically applying the tape” has been changed to:

--wherein said thermoformable material comprises a robotically applied tape, and the method includes robotically applying the tape.--

Drawings

The replacement drawings of Figs. 8, 9 and 10 were received on 08/08/2022.  These drawings are acceptable.

Allowable Subject Matter

Claims 1-27 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claim 1, Johnson et al. discloses a method for determining the quality of a structure, wherein constructing the structure includes the use of a thermoformable material comprising a thermoplastic, thermoset or metallic composite, and applying heat to the thermoformable material (as shown in Figs. 2, 4 and 5), the method comprising: 
a) capturing with an imaging device information pertaining to the structure and at least a portion of a component comprising the thermoformable material being applied to construct the structure (paragraphs [0051] and [0074]), 
b) wherein capturing with the imaging device is carried out as the component of the thermoformable material is being applied to construct the structure, or after the thermoformable material has been applied, or both during the application and after the application of the thermoformable material to construct the structure (paragraphs [0057] and [0074]); 
c) wherein said imaging device comprises a thermographic imaging component (paragraph [0074]); 
d) processing the captured information from step a), including determining a differential heat flux of the applied component cooling after the application of heat, or determining a differential of heat flux of the applied component heating after the application of cooling (paragraphs [0048] and [0079]).
	Marsh et al. discloses Systems and methods for infrared thermographic inspection of large-scale composite structures, wherein optical metrology is used to precisely locate the infrared images relative to a three-dimensional coordinate system of the composite structure (Abstract). Specifically, Marsh et al. discloses wherein infrared imaging data captured by the infrared cameras can be processed to detect internal defects, particularly delaminations and excessive porosity, in composite structures (paragraph [0009]) and wherein active thermography involves heating or cooling the sample to create a difference between the sample temperature and the ambient temperature and then observing the infrared thermal signature that emanates from the sample as its temperature returns to ambient temperature, as the structure is being constructed,  (paragraphs [0036], [0089] and [0092]).
	However, the combination of Johnson et al. and Marsh et al. does not teach f) tracking the thermographic imaging component and its location relative to the to the structure and at least a portion of the component comprising the thermoformable material being applied to construct the structure; g) wherein tracking in step f) is carried out as the imaging component is moved to image the structure or portion of the component comprising the thermoformable material being applied to construct the structure, and it does not appear to be obvious why one of ordinary skill in the art would modify the combination of Johnson et al. and Marsh et al. such that tracking the thermographic imaging component and its location relative to the to the structure and at least a portion of the component comprising the thermoformable material being applied to construct the structure; g) wherein tracking in step f) is carried out as the imaging component is moved to image the structure or portion of the component comprising the thermoformable material being applied to construct the structure, see pages 10-15 of the remarks.
	Accordingly, the prior art fails to teach or fairly suggest a method for determining the quality of a structure, wherein constructing the structure includes the use of a thermoformable material comprising a thermoplastic, thermoset or metallic composite, and applying heat to the thermoformable material requiring “f) tracking the thermographic imaging component and its location relative to the to the structure and at least a portion of the component comprising the thermoformable material being applied to construct the structure; g) wherein tracking in step f) is carried out as the imaging component is moved to image the structure or portion of the component comprising the thermoformable material being applied to construct the structure”, in the combination required by the claim.

Claims 2-27 are allowable by virtue of their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tyson, II [US 2020/0340802 A1]
Al-Omari [US 2019/0003983 A1]
Juarez et al. [US 2019/0318444 A1]
Glynn et al. [US 2018/0088063 A1]
Holmes et al. [US 2020/0283171 A1]
Safai et al. [US 2016/0325490 A1]
Georgeson et al. [US 2019/0300205 A1]
Maass [US 2017/0113422 A1]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882